Citation Nr: 0503489	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1973.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

In November 2004, the veteran and his spouse attended a Video 
Conference hearing at the VARO in Las Vegas, Nevada before 
the undersigned Veterans Law Judge of the Board in 
Washington, D.C.  The hearing transcript is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

A preliminary review of the record shows that the issues on 
appeal remain unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The Board notes that 
the veteran and his representative argue that the recent VA 
audiology and hypertension examinations were inadequate for 
rating purposes since the examiners did not have access to 
all of the pertinent medical evidence in the veteran's claims 
file.  It is essentially claimed that the veteran should be 
afforded adequate audiology and hypertension examinations 
with benefit of review of the claims file in order to 
determine the current extent and degree of severity of 
service-connected hearing loss and hypertension.  

The veteran's representative notes that VA has a statutory 
duty to assist the veteran in the development of facts 
pertinent to his claim.  Littke v. Derwinski , 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Also, the Board notes that at the Video Conference hearing 
the veteran indicated that he monitors his blood pressure 
daily.  He should submit any relevant daily blood pressure 
readings recorded in this regard.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims on appeal and 
to afford this veteran every equitable consideration, the 
case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

In this regard, the veteran should be 
requested to provide a list of the names 
and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him since approximately July 2004 for 
hearing loss and/or hypertension.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain 
including what efforts were made to 
obtain them. 

Regardless of the veteran's response, all 
outstanding VA treatment reports not 
already associated with the claims file 
should be obtained as well as any 
hypertension reading the veteran may have 
constructed while monitoring his blood 
pressure on a daily basis.

2.  The veteran should be afforded a 
special VA audiology examination by an 
appropriate specialist to determine the 
current nature and extent of severity his 
service-connected bilateral hearing loss.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  

The examiner should provide the rationale 
for any conclusions reached with respect 
to the current nature and extent of 
severity of the veteran's service-
connected bilateral hearing loss in a 
typewritten report. 

3.  The veteran should be afforded a 
special VA cardiovascular examination to 
determine the current nature and extent 
of severity of his service-connected 
hypertension.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  

The examiner should provide the rationale 
for any conclusions reached with respect 
to the current nature and extent of 
severity of the veteran's service-
connected hypertension in a typewritten 
report. 

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
reports and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to increased evaluations for 
bilateral hearing loss and hypertension 
should be formally adjudicated, to 
include consideration of 38 C.F.R. §§  
3.321(b)(1).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claims for increased 
evaluations for bilateral hearing loss and hypertension.  38 
C.F.R.  § 3.655 (2004).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




